  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TIMOTHY MIMS,                 )
                              )
     Plaintiff,               )
                              )        CIVIL ACTION NO.
     v.                       )          2:18cv645-MHT
                              )               (WO)
OFFICER CARDARO MELTON,       )
et al.,                       )
                              )
     Defendants.              )

                    SHOW-CAUSE ORDER

    Federal Rule of Civil Procedure 4 sets a time limit

for service of a complaint.       It provides:

    “If a defendant is not served within 90 days
    after the complaint is filed, the court--on
    motion or on its own after notice to the
    plaintiff--must dismiss the action without
    prejudice against that defendant or order that
    service be made within a specified time. But if
    the plaintiff shows good cause for the failure,
    the court must extend the time for service for
    an appropriate period.”

Fed. R. Civ. P. 4 (m).    Plaintiff filed this lawsuit on

July 9, 2018 and filed an amended complaint on October

31, 2018.   Plaintiff timely served one defendant with

the complaint, but he apparently has not served the
other three defendants.       More than 90 days have passed

since the filing of both the complaint and the amended

complaint.     Therefore,      the     court    is   considering

dismissing   plaintiff’s      claims     against     the    three

unserved defendants pursuant to Rule 4(m).

                              ***

    Accordingly,   it    is   ORDERED    that   plaintiff   show

cause, if any there be, in writing by February 22,

2019, as to why his claims against defendants Officer

Cardaro Melton, Captain John Hutton, and Warden Leon

Bolling and should not be dismissed without prejudice

pursuant to Rule 4(m).

    DONE, this the 8th day of February, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
